         Case 3:20-cv-01082-FAB Document 40 Filed 06/25/20 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO


    MIGDALIA FORT,

         Plaintiff,

                      v.                        Civil No. 20-1082 (FAB)

    ABZCO, LLC D/B/A BRITO
    DEVELOPMENT; PRLP FE
    PROPERTIES, LLC; ALEJANDRO
    BRITO-ZUBIZARRETA; CARLOS
    LÁZARO CASTRO; AND JAN CARLOS
    VÁZQUEZ,

         Defendants.


                             OPINION AND ORDER 1

BESOSA, District Judge.

        Defendants      ABZCO,   LLC   d/b/a   Brito     Development    (“Brito

Development”), Alejandro Brito-Zubizarreta, Jan Carlos Vázquez,

and    Carlos   Lázaro-Castro      (collectively,      “defendants”)    move   to

dismiss Migdalia Fort’s complaint pursuant to Federal Rule of Civil

Procedure 12(b)(1) (“Rule 12(b)(1)”). (Docket No. 16.) Defendants

also     move   for    sanctions   pursuant    to   Federal   Rule     of   Civil

Procedure 11.         (Docket No. 16 at pp. 21—23.)       For the reasons set

forth below, the Court GRANTS the motion to dismiss and DENIES the

motion for sanctions.




1
 Samantha Gowing, a second-year student at the University of Michigan
Law School, assisted in the preparation of this Opinion and Order.
         Case 3:20-cv-01082-FAB Document 40 Filed 06/25/20 Page 2 of 10



Civil No. 20-1082 (FAB)                                                        2

I.      Factual and Procedural Background

        Dr. Migdalia Fort (“Fort”) and Brito Development entered into

a contract on April 1, 2019 concerning the construction of her

“dream home” (the “house”) in Puerto Rico.         (Docket No. 1 at pp. 3,

10.)     Brito Development agreed to complete the house by June of

2019.     Id. at pp. 3—4.     Based on this agreement, Fort moved from

New Jersey to Puerto Rico on April 23, 2019.            Id.    Fort relocated

to Puerto Rico with several suitcases and two 45-foot shipping

containers, a move that cost approximately $40,000.                Id.     While

the property underwent construction, Brito Development’s managing

member, Alejandro Brito-Zubizarreta, allowed Fort to reside at the

Murano Luxury Apartments in Guaynabo, Puerto Rico, for the cost of

electricity and water consumption.          Id. at 4.

        Brito Development failed to complete the house by June,

altered the landscaping of the property without Fort’s approval,

and presented an inferior work product.             Id. at 5-9.          Fort no

longer seeks to purchase the house, but Brito Development refuses

to return the $89,000 that she placed in escrow.              Id. at 24.    Fort

filed this complaint alleging four causes of action pursuant to

Puerto Rico law:      (1) breach of contract, (2) unlawful withholding

of money, (3) fraudulent misrepresentation, and (4) intentional

infliction of emotional distress. Id. at 25-28. Fort also alleges

that Brito Development violated 18 U.S.C. § 1962(c), a federal law
        Case 3:20-cv-01082-FAB Document 40 Filed 06/25/20 Page 3 of 10



Civil No. 20-1082 (FAB)                                                         3

imposing civil liability for racketeering activity.                    Id. at 28.

The defendants are citizens of, or incorporated in, Puerto Rico.

Id. at 2.

       Fort commenced this action on February 13, 2020.                    (Docket

No. 1.)     The defendants moved to dismiss the complaint pursuant to

Rule    12(b)(1),        asserting    “a     complete    lack     of    diversity

jurisdiction.”      (Docket No. 16 at p. 2.)          Fort responded, and the

defendants replied.        (Docket Nos. 20 and 27.)

II.    Discussion

       Federal courts are courts of limited jurisdiction.                  Destek

Grp. v. State of N.H. Pub. Utils. Comm’n, 318 F.3d 32, 38 (1st

Cir. 2003); Fina Air, Inc. v. United States, 555 F. Supp. 2d 321,

323 (D.P.R. 2008) (noting that the Court “ha[s] the duty to

construe    [its]   jurisdictional         grants   narrowly”)    (Besosa,   J.).

Fort shoulders the burden of establishing federal jurisdiction by

a preponderance of the evidence.              See Bank One, Texas, N.A. v.

Montle,     964   F.2d    48,   50   (1st    Cir.   1992).       Subject   matter

jurisdiction is based on diversity of citizenship or federal

question jurisdiction.          28 U.S.C. §§ 1331-32.

       A.    Diversity Jurisdiction

             To establish diversity, the plaintiff may not be a

citizen of the same state as any defendant.              Lincoln Prop. Co. v.

Roche, 546 U.S. 81, 89 (2005). “‘Citizenship or domicile, not
         Case 3:20-cv-01082-FAB Document 40 Filed 06/25/20 Page 4 of 10



Civil No. 20-1082 (FAB)                                                                     4

residence, is the basis of subject matter jurisdiction.’”                             Aponte–

Dávila    v.       Mun.    of   Caguas,     828    F.3d    40,   49    (1st   Cir.      2016)

(alteration omitted) (quoting Montle, 964 F.2d at 53).                              “Proving

domicile requires two showings:                     (1) ‘physical presence in a

place,’ and (2) ‘the intent to make that place one’s home.’”

Aponte–Dávila v. Municipality of Caguas, 828 F.3d 40, 46 (1st Cir.

2016) (quoting Valentín v. Hosp. Bella Vista, 254 F.3d 358, 366

(1st Cir. 2001).

               A     variety      of   factors     guide    the       domicile    inquiry,

including          current      residence,    voting      registration        and      voting

practice, location of personal and real property, driver’s license

and other automobile registration, and payment of taxes.                              Aponte–

Dávila, 828 F.3d at 46 (citing García Pérez v. Santaella, 364 F.3d

348, 351 (1st Cir. 2004)).                    None of these factors alone is

dispositive,         and     courts    do    not   determine      domicile       by    simply

counting the number of contacts with the state.                               Id. at 47.

Instead, courts consider the substantive nature of these factors,

Id., and rely on them to the extent they are indicia of the party’s

intent to remain in the state, see Jiménez-Franceschini v. Bentley,

867 F. Supp. 2d 276, 281 (D.P.R. 2012) (Besosa, J.).

               Domicile is determined at the moment the complaint is

filed.     García Pérez, 364 F.3d at 349.                 Events that occurred after

the filing of the complaint “are not part of the primary [domicile]
        Case 3:20-cv-01082-FAB Document 40 Filed 06/25/20 Page 5 of 10



Civil No. 20-1082 (FAB)                                                            5

calculus.”       Id.   They may, however, “bear on the sincerity of a

professed intention to remain” in a state.             Id.

            1.     The Puerto Rico Law Claims are Dismissed for Lack
                   of Diversity Jurisdiction

                   Throughout the complaint, Fort’s intent to make

Puerto Rico her long-term home is clear.           The very basis of Fort’s

claim is a contract to build her “dream home” in Puerto Rico where

she intends to retire.          (Docket No. 1.)    At the moment of filing

the complaint, Fort had already moved herself and many of her

belongings to Puerto Rico.          Those belongings filled two 45-foot

shipping containers and cost $40,000 dollars to transport to Puerto

Rico,   a   significant    undertaking     one    is   unlikely     to    take    if

relocating only temporarily.         Id. at pp. 3—4.

                   Fort emphasizes that she traveled to Puerto Rico to

receive medical care. (Docket No. 20 at p. 3.) This case, however,

is not one in which the plaintiff moved to a state for the sole

purpose of receiving medical care but intends to return to her

prior   residence.       See,    e.g.,   Aponte–Dávila,      828   F.3d    at    48.

Instead, Fort’s intent when moving to Puerto Rico was to retire

and establish the house as her long-term residence.                Although this

residence never came to fruition as Fort intended, the complaint

demonstrates that her current residence in Puerto Rico as well as
      Case 3:20-cv-01082-FAB Document 40 Filed 06/25/20 Page 6 of 10



Civil No. 20-1082 (FAB)                                                     6

her intent to make Puerto Rico her home.              Accordingly, Fort’s

domicile shifted from New Jersey to Puerto Rico.

                  Fort’s    remaining   ties     to     New     Jersey    are

insufficient to establish New Jersey domicile.          Most notably, Fort

no longer has a residence in New Jersey to which she can return.

The only New Jersey address cited by Fort is a P.O. Box, and she

avers that she and her daughter are “homeless” due to Brito

Development’s alleged breach of contract.        Docket No. 1 at p. 24;

Docket No. 27 at p. 5; see, e.g., Smith v. Breakthrough Int’l,

Case No. 12-1832, 2013 U.S. Dist. LEXIS 125581 *13 (N.D. Cal.

Sept. 3, 2013) (“But just having a post office box in Portland

today would not be sufficient proof of domicile.”).           Moreover, the

documents tying Fort to New Jersey — her drivers’ license, vehicle

registration, phone bill, and tax returns from the years that she

lived in New Jersey — fail to establish a present or future intent

to reside in New Jersey.     This failure is fatal to Fort’s assertion

of diversity jurisdiction.      Consequently, the motion to dismiss is

GRANTED.

     B.    Federal Question Jurisdiction

           Federal   question    jurisdiction    exists    if   the    action

arises “under the Constitution, laws, or treaties of the United

States.”     28    U.S.C.   §   1331.    To    invoke   federal    question

jurisdiction, Fort “must pay tribute to the well-pleaded complaint
         Case 3:20-cv-01082-FAB Document 40 Filed 06/25/20 Page 7 of 10



Civil No. 20-1082 (FAB)                                                            7

rule.”     R.I. Fisherman’s Alliance, Inc., v. R.I. Dep’t of Envtl.

Mgmt., 585 F.3d 42, 48 (1st Cir. 2009).                  The Court examines “the

‘well     pleaded’     allegations    of        the    complaint    and   ignore[s]

potential defenses.”       Beneficial Nat'l. Bank v. Anderson, 539 U.S.

1, 6 (2003).         A federally created right or immunity must appear

“on the face of the complaint,” see Brough v. United Steelworkers

of Am., AFL–CIO, 437 F.2d 748, 749 (1st Cir. 1971), and the

federally created right or immunity must be an essential element

of plaintiff’s cause of action.                 Franchise Tax Bd. v. Constr.

Laborers Vacation Trust, 463 U.S. 1, 10–11 (1983).

              In this case, federal question jurisdiction rests on

Fort’s cause of action pursuant to 18 U.S.C. § 1962(c) (“RICO

claim”).      (Docket No. 1 at p. 28.)                For liability to attach, a

defendant     must    engage   in   two    or    more    of   the   predicate   acts

enumerated in 18 U.S.C. § 1961(1).              See Miranda v. Ponce Fed. Bank,

948 F.2d 41, 45 (1st Cir. 1991).                Nine state law claims may form

the basis of a RICO cause of action: murder, kidnapping, gambling,

arson, robbery, bribery, extortion, dealing in obscene matter, or

dealing in a controlled substance or listed chemical.                     18 U.S.C.

§ 1961(1).      This list is exhaustive.               See H.J. Inc. v. Nw. Bell

Tel. Co., 492 U.S. 229, 232 (1989); United States v. Flemmi, 245

F.3d 24, 26 (1st Cir. 2001) (holding that the “predicate acts [in
       Case 3:20-cv-01082-FAB Document 40 Filed 06/25/20 Page 8 of 10



Civil No. 20-1082 (FAB)                                                                 8

a RICO action] had to constitute crimes of the type specifically

enumerated in the statute”).

            1.         Fort Fails to Set Forth a Predicate Act

                       Fort does not allege in her complaint that any

defendant engaged in a predicate act that triggers RICO liability.

Because Fort fails to allege a RICO claim adequately, no federally

created right or immunity appears on the face of the complaint.

Consequently,      the        complaint     cannot    rest    on   federal       question

jurisdiction.

III. Rule 11 Sanctions

      The   defendants         request      that    the    Court   impose       sanctions

pursuant    to    Federal       Rule   of   Civil    Procedure      11    (“Rule    11”).

(Docket No. 16 at pp. 21—23.)               They contend that the assertion of

diversity    jurisdiction          and    the    insufficient      RICO     claim   were

frivolous.       Id.

      A frivolous lawsuit may result in sanctions, such as an award

of attorney’s fees.             Fed. R. Civ. P. 11(c).             Courts employ an

objective standard in determining whether a litigant and his or

her attorney reasonably commenced and litigated a cause of action.

See Cruz v. Savage, 896 F.2d 626, 630 (1st Cir. 1990) (affirming

the   imposition         of     sanctions       pursuant     to    Rule    11    because

“plaintiffs’ attorney’s litigation of this claim was ‘a vexatious

time consuming exercise which bore no fruit.’”); Nyer v. Winterthur
         Case 3:20-cv-01082-FAB Document 40 Filed 06/25/20 Page 9 of 10



Civil No. 20-1082 (FAB)                                                       9

Int’l, 290 F.3d 456, 462 (1st Cir. 2009) (affirming the imposition

of     sanctions    pursuant      to   Rule   11,   because    “no   attorney,

particularly       relying   on    this   apportionment       argument,   could

reasonably have believed that the facts of this case could sustain

a claim against [the defendant]”).

       While the imposition of Rule 11 sanctions does not require a

finding of bad faith, a showing of at least culpable carelessness

is required.       Citibank Global Mkts., Inc., v. Santana, 573 F.3d

17, 32 (1st Cir. 2009).           Sanctions pursuant to Rule 11 “must be

limited to what suffices to deter repetition of the conduct or

comparable conduct by others similarly situated.”              Fed. R. Civ. P.

11(c)(4).     Ultimately, the “imposition of sanctions is a judgment

call.”     Kale v. Combined Ins. Co., 861 F.2d 746, 758 (1st Cir.

1988).

       Two days after Fort filed the complaint in this action, she

commenced a civil action against the Department of Veteran’s

Affairs in the United States District Court for the District of

Puerto Rico (“subsequent action”).            Fort V. U.S. Dep’t of Veterans

Affairs, Case No. 20-1089 (D.P.R. Feb. 15, 2020) (Carreño-Coll,

J.).    In the subsequent action, Fort alleges that her residence is

Puerto Rico.       Id. at 2.      The Court is cognizant that “[d]omicile

is not necessarily synonymous with residence, and [that Fort] can

reside in one place but be domiciled in another.”               Miss. Band. of
      Case 3:20-cv-01082-FAB Document 40 Filed 06/25/20 Page 10 of 10



Civil No. 20-1082 (FAB)                                                 10

Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989). Accordingly,

Fort’s allegations regarding diversity jurisdiction do not satisfy

the high threshold required for Rule 11 sanctions.           Fort and her

counsel should note, however, that a party may not manipulate

domicile     for   the   purpose   of   selecting   the   most   favorable

jurisdiction.      The failure to cite a predicate offense concerning

the RICO claim, without more, does not warrant the imposition of

sanctions.

IV.   Conclusion

      For the reasons discussed above, the motion to dismiss for

lack of subject matter jurisdiction is GRANTED, and the motion for

sanctions is DENIED.      (Docket No. 16.)   The complaint is DISMISSED

WITHOUT PREJUDICE as to the state law claims, and WITH PREJUDICE

as to the federal RICO claims pursuant to 18 U.S.C. § 1962(c).

      Judgment shall be entered accordingly.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, June 25, 2020.


                                         s/ Francisco A. Besosa
                                         FRANCISCO A. BESOSA
                                         UNITED STATES DISTRICT JUDGE
